UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                             No. 00-50410
                           Summary Calendar



                           TONY LEE MCCLAIN,

                                                 Plaintiff-Appellant,


                                VERSUS


                         THORNTON OIL COMPANY,

                                                 Defendant-Appellee.


           Appeal from the United States District Court
                 For the Western District of Texas
                          (SA-98-CV-909-OLG)
                           February 5, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Tony L. McClain (hereinafter “McClain”) filed suit pro se

against his former employer, Thornton Oil Company (hereinafter

“Thornton”), in the federal District Court for the Western District

of Texas alleging that he was terminated from his employment

because of his race (black) and that he was racially harassed

during his employment.    Thornton answered and alleged that McClain


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was terminated because of a $200 shortage in his cash register

which occurred     one   month   after   he   was   initially   employed    by

Thornton.   Thornton moved for summary judgment and the district

court referred the matter to the magistrate judge for a report and

recommendation.    The magistrate judge conducted a summary judgment

hearing and recommended that the motion of Thornton for summary

judgment be granted.       McClain filed objections thereto and the

district judge made a de novo review of the magistrate judge’s

report and recommendations and McClain’s objections thereto.               The

district judge determined to adopt the recommendations of the

magistrate judge and entered summary judgment in favor of Thornton.

McClain appealed.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.                 We

affirm the judgment of the district court which grants summary

judgment in favor of Thornton.

                  AFFIRMED.




                                     2